DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	Applicant’s preliminary amendment filed on December 6, 2018 has been entered.  Claims 2-4, 6-8, and 10-14 have been amended.  Claims 16-20 have been added.  Claims 1-20 are pending in this application.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3-5, 7-11 and 18-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Jeong et al. (US 2017/0308196).
Regarding claim 1, Jeong discloses a flexible touch substrate (Figs 2A-2B; [0070], e.g., a flexible display device comprises a touch sensing part TS) comprising:
a flexible base substrate (Fig. 4C; [0101]-[0102], e.g., a flexible buffer layer BFL);
touch electrode patterns disposed on a first surface of the flexible base substrate (Fig. 7B; [0122], e.g., touch electrode patterns TE1 are disposed on a first surface of the flexible buffer layer BFL); and 

wherein a projection of the groove on the base substrate is within a projection of a gap between the touch electrode patterns on the base substrate (Fig. 7B; [0124], e.g., the groove is within a gap between the touch electrode patterns TE1 on the flexible buffer layer BFL).

	Regarding claim 3, Jeong further discloses the flexible touch substrate according to claim 1, wherein the groove is strip-shaped (Figs 11A-11B; [0143]-[0149], e.g., the groove BFL-R is a trip-shaped), and wherein an extending direction of the groove is parallel to an extending direction of a bending axis of the flexible base substrate (Figs 11A-11B; [0146]-[0147], e.g., the groove BFL-R is extending in the second directional axis DR2 that is parallel to the bending axis BX).  

	Regarding claim 4, Jeong further discloses the flexible touch substrate according to claim 1, wherein the touch electrode patterns comprise plural columns of first touch electrodes and plural rows of second touch electrodes, and wherein the second touch electrodes and the first touch electrodes intersect and are insulated from each other (Figs 6A-6B; [0109]-[0114], e.g., the second touch electrodes TE2-1 to TE2-3 and the first touch electrodes TE1-1 to TE1-3 intersect and are insulated from each other).  

	Regarding claim 5, Jeong further discloses the flexible touch substrate according to claim 4, wherein the second touch electrodes comprise plural second sub-touch electrodes and a bridge 

	Regarding claim 7, Jeong further discloses the flexible touch substrate according to claim 5, wherein the flexible touch substrate further comprises an insulating pattern on the bridge, and wherein the first touch electrodes are located on the insulating pattern (Figs 7B and 9A-9B; [0131]-[0136], e.g., the insulation layer IL1 covers the bridge CP2 and the first touch electrodes TE1-1 to TE1-3 are located on the insulating layer IL1).  

	Regarding claim 8, Jeong further discloses the flexible touch substrate according to claim 1, wherein the flexible touch substrate further comprises a protective layer disposed on a side of the touch electrode patterns away from the flexible base substrate (Fig. 2A; [0070], e.g., a window layer WM is disposed on a side of the touch electrode patterns TS away from the flexible buffer layer BFL). 

	Regarding claim 9, Jeong further discloses the flexible touch substrate according to claim 8, wherein the flexible touch substrate further comprises a protective film disposed on a side of the protective layer away from the touch electrode patterns ([0075], e.g., the window member 

	Regarding claim 10, Jeong further discloses a touch display device comprising the flexible touch substrate according to claim 1 (Figs 2A-2B; [0070], e.g., a display device DD comprises the flexible touch substrate).  

	Regarding claim 11, Jeong discloses a method for fabricating a flexible touch substrate (Fig. 1; [0026], e.g., a method for manufacturing a flexible display device), the method comprising: 
forming touch electrode patterns on a first surface of a flexible base substrate (Fig. 7B; [0026], [0101]-[0102], [0122], e.g., forming touch electrode patterns TE1 on a first surface of the flexible buffer layer BFL); and 
forming at least one groove on at least one of the first surface and a second surface opposite the first surface of the flexible base substrate (Fig. 7B; [0026], [0124], e.g., forming a groove in each of the first insulated recessed portions IL1-R1 on the first surface of the flexible buffer layer BFL),
wherein a projection of the groove on the base substrate is within a projection of a gap between the touch electrode patterns on the base substrate (Fig. 7B; [0124], e.g., the groove is within a gap between the touch electrode patterns TE1 on the flexible buffer layer BFL).



Regarding claim 19, Jeong further discloses a touch display device comprising the flexible touch substrate according to claim 4 (Figs 2A-2B; [0070], e.g., a display device DD comprises the flexible touch substrate).  

Regarding claim 20, Jeong further discloses a touch display device comprising the flexible touch substrate according to claim 5 (Figs 2A-2B; [0070], e.g., a display device DD comprises the flexible touch substrate).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0308196) in view of in view of CAI et al. (US 2017/0115818).    
Regarding claim 2, Jeong does not specifically disclose the flexible touch substrate according to claim 1, wherein the groove has a depth of about 5 µm to about 10 µm.
However, CAI discloses a flexible touch substrate (Figs 1A-1B; [0042], e.g., a flexible touch substrate 11) comprising a groove (e.g., groove 13), wherein the groove has a depth of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of CAI in the invention of Jeong for configuring a depth of a groove to be within a range of approximately 0.3-16 µm in order to enhance a bending performance of a flexible touch substrate.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the depth of a groove to be about 5 µm to about 10 µm in order to produce optimal characteristics of the flexible touch substrate.

Regarding claim 17, Jeong further discloses a touch display device comprising the flexible touch substrate according to claim 2. (Figs 2A-2B; [0070], e.g., a display device DD comprises the flexible touch substrate).  

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0308196) in view of in view of Kim et al. (US 2016/0202831).  
Regarding claim 6, Jeong further discloses the flexible touch substrate according to claim 5, wherein the flexible touch substrate further comprises an insulating pattern covering the first touch electrodes (Figs 7B and 9A-9B; [0131]-[0136], e.g., the insulation layer IL1 covers the first touch electrodes TE1-1 to TE1-3), and wherein the bridge is located on the insulating pattern (Fig 9B; e.g., the bridge CP2 is located on the insulating layer IL).
Jeong does not specifically disclose wherein the insulating pattern is disposed between the second sub-touch electrodes adjacent in the row direction.

a flexible base substrate (Fig. 3A; [0045], e.g., flexible substrate FS); and
touch electrode patterns disposed on a first surface of the flexible base substrate (Figs 1 and 3A; [0054]-[0055], e.g., touch electrode patterns SL1 and SL2 are disposed on a first surface of the flexible base substrate FS),  
wherein the touch electrode patterns comprise plural columns of first touch electrodes and plural rows of second touch electrodes, and wherein the second touch electrodes and the first touch electrodes intersect and are insulated from each other (Fig. 1; [0054]-[0055], e.g., the second touch electrodes SL2 and the first touch electrodes SL1 intersect and are insulated from each other), 
	wherein the second touch electrodes comprise plural second sub-touch electrodes and a bridge (Fig. 1; [0055], e.g., plural second sub-touch electrodes TP2 and a bridge BR) , wherein the second sub-touch electrodes are spaced apart from one another by the first touch electrodes (Fig. 1; [0054]-[0055], e.g., the second sub-touch electrodes TP2 are spaced apart  from one another by the first touch electrodes SL1), and wherein the bridge connects second sub-touch electrodes adjacent in a row direction and is insulated from the first touch electrodes (e.g., each of the bridges BP connects second sub-touch electrodes TP2 in a row direction and is insulated from the first touch electrodes SL1), and 
wherein the flexible touch substrate further comprises an insulating pattern between the second sub-touch electrodes adjacent in the row direction and covering the first touch electrodes (Figs. 3A and 3B; [0057], [0059], e.g., the insulation layer IP is disposed between the second sub-touch electrodes TP2 and covers the first touch electrodes TP1), and wherein the bridge is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Jeong for providing an insulating pattern between second sub-touch electrodes adjacent in a row direction and covering first touch electrodes because by disposing a bridge on the insulating pattern damage to the bridge from a stress can be suppressed (see [0059]-[0060] and [0065]-[0066] of Kim).  

8.	Claims 12and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0308196) in view of in view of Kim et al. (US 2017/0031484).  
Regarding claim 12, Jeong further disclose the method according to claim 11, wherein the touch electrode patterns comprises plural columns of first touch electrodes and plural rows of second touch electrodes (Figs 6A-6B; [0108]-[0118], e.g., plural columns of first touch electrodes TE1-1 to TE1-3 and plural rows of second touch electrodes TE2-1 to TE2-3), wherein the second touch electrodes comprise plural second sub-touch electrodes spaced apart from one another by the first touch electrodes, after forming the groove on the flexible base substrate (Figs. 6A-6B; e.g., plural second sub-touch electrodes SP2 are spaced apart from one another by the first touch electrodes TE1-1 to TE1-3), and wherein the method further comprises: 
forming an insulating film on the touch electrode patterns (Figs 7B and 9A-9B; [0131]-[0136], e.g., form an insulation layer IL1 on the first touch electrodes TE1-1 to TE1-3); 
patterning the insulating film to cover the first touch electrodes (Figs 7B and 9A-9B; e.g., the insulation layer IL1 is patterned to cover the first touch electrodes TE1-1 to TE1-3);

patterning the conductive film to form a bridge connecting second sub-touch electrodes adjacent in the row direction (Figs 6B and 9A; e.g., the bridge CP2 connects second sub-touch electrodes SP2). 
Jeong does not disclose the method comprising: patterning the insulating film to form an insulating pattern between the second sub-touch electrodes adjacent in the row direction.
However, Kim discloses a method for fabricating a flexible touch substrate (Fig. 1; [0030]-[0032], [0068]-[0069], e.g., a manufacturing method of a flexible touch panel) comprising:
forming touch electrode patterns on a first surface of a flexible base substrate (Figs 4-5; [0070]-[0071], e.g., forming touch electrode patterns TP1 and TP2 on a flexible substrate FS), 
wherein the touch electrode patterns comprise plural columns of first touch electrodes and plural rows of second touch electrodes, and wherein the second touch electrodes and the first touch electrodes intersect and are insulated from each other (Fig. 1; [0039]-[0043], [0051]-[0052], e.g., the second touch electrodes SL2 and the first touch electrodes SL1 intersect and are insulated from each other), and wherein the method further comprises: 
forming an insulating film on the touch electrode patterns (Fig. 6; [0072]-[0073],  form an insulation layer IP on the touch electrode patterns TP1 and TP2); 
patterning the insulating film to form an insulating pattern between the second sub-touch electrodes adjacent in the row direction and covering the first touch electrodes (Fig. 6; e.g., the insulation layer IP is patterned to form an insulating pattern IP between the second sub-touch electrodes TP2 and to cover the first touch electrodes TP1);

patterning the conductive film to form a bridge connecting second sub-touch electrodes adjacent in the row direction (e.g., the bridge CP2 connects second sub-touch electrodes CP2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kim in the invention of Jeong for patterning an insulating pattern between second sub-touch electrodes adjacent in a row direction and covering first touch electrodes in order to reduce the overall manufacturing time and manufacturing cost and to suppress a damage due to the stress ([0075] and [0078] of Kim).  

Regarding claim 14, Jeong further discloses the method according to claim 12, wherein after forming the touch electrode patterns, the insulating pattern, and the bridge, the method further comprises forming a protective layer (Fig. 2A; [0070], e.g., a window layer WM is formed on the touch electrode patterns TS, the insulating pattern and the bridge).

Regarding claim 15, Jeong further discloses the method according to claim 14, wherein after the forming the protective layer, the method further comprises attaching a protective film on the protective layer ([0075], e.g., a functional coating layer is formed on a front surface of the base member WM-BS).  

9.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2017/0308196) in view of Li et al. (US 2017/0031486).  
  

the touch electrode patterns comprises plural columns of first touch electrodes and plural rows of second touch electrodes (Figs 6A-6B; [0108]-[0118], e.g., plural columns of first touch electrodes TE1-1 to TE1-3 and plural rows of second touch electrodes TE2-1 to TE2-3), wherein the second touch electrodes comprise plural second sub-touch electrodes spaced apart from one another by the first touch electrodes (Figs. 6A-6B; e.g., plural second sub-touch electrodes SP2 are spaced apart from one another by the first touch electrodes TE1-1 to TE1-3).
Jeong does not disclose wherein before forming the touch electrode patterns on the flexible base substrate, the method further comprises: forming a conductive film; patterning the conductive film to form a bridge for connecting second sub- touch electrodes, to be formed, adjacent in a row direction; forming an insulating film on the bridge; and patterning the insulating film to form an insulating pattern.
However, Li discloses a method comprising: 
forming touch electrode patterns on a first surface of a base substrate (Figs 1 and ;  [0054]-[0055], e.g., forming touch electrode patterns 11 and 12 on a touch substrate), 
wherein before forming the touch electrode patterns on the touch substrate, the method further comprises: forming a conductive film ([0054]-[0055], e.g., before the touch electrode patterns 11 and 12 are formed, a connecting piece 20 is formed); patterning the conductive film to form a bridge for connecting second sub- touch electrodes (e.g., adjacent two first electrode blocks 11 are connected via at least one electrically conductive connecting piece 20), to be formed, adjacent in a row direction; forming an insulating film on the bridge (e.g., forming an insulating film 30 on the bridge 20); and patterning the insulating film to form an insulating pattern ([0055], e.g., the insulating film 30 is patterned to form an insulating pattern).


Regarding claim 16, Jeong further discloses the method according to claim 13, wherein after forming the touch electrode patterns, the insulating pattern, and the bridge, the method further comprises forming a protective layer (Fig. 2A; [0070], e.g., a window layer WM is formed on the touch electrode patterns TS, the insulating pattern and the bridge).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Park et al. (US 2018/0366685); Kang (US 2014/0218630); and Kang (US 2015/0062467) are cited to teach a flexible touch substrate comprising a plurality of grooves on a surface of the flexible touch substrate. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG ZHOU/Primary Examiner, Art Unit 2623